DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on December 3, 2021, which has been entered into the file. 
By this amendment, the applicant has amended claims 1, 2, 10, and 60.  It is noted the claim indicators for claims 106 to 113 are incorrect.  Please correct it in the subsequent response.  
Claims 88-92, 94, 96-97, and 102 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26, 2021.
Claims 1-6, 10, 14-19, 21, 60, and 106-113 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 1, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to David (PN. 7,205,960) in view of the article “Metasurface optical holography” by Deng et al (Materials Today Physics 3 (2017) pages 16-32) and US patent application publication by Liu et al (US 2007/0188771 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
David teaches a holographic chromatic planar optic display system that is comprised a multicolor waveguide holography system (Figure 7b), that is comprised of a planar waveguide (201, Figure 7b), a diffractive optical element (202) serves as the grating coupler to couple out-of-plane optical radiation of multiple colors (206, 207, please see column 15, lines 54-55 of different wavelengths or colors), into the planar waveguide wherein each color of optical radiation is incident on the grating coupler at a different angle, (please see Figure 7b, 206 and 207 of different incident angle), and a diffractive optical element (203) to decouple each color of the optical radiation conveyed by the planar waveguide for off-plane propagation to form a multicolor diffractive image in a free space.  David teaches that the display is a holographic chromatic planar optics display system (please see column 1, lines 7-10) which implicitly means that the diffractive optical element (203) is a holographic diffractive optical element that the multicolor diffractive image is a multicolor holographic image, (please see column 15, lines 40-59).  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the holographic diffractive optical element is a metasurface hologram.  Deng et al in the same field of endeavor teaches a metasurface optical holographic element that may comprise wavelength multiplexed metasurface holograms that is suitable for full-color image 
Claim 1 has been amended to include the phrase “the planar waveguide comprises a layer of electron beam resist; a grating coupler etched into the layer of electron beam resist forming the planar waveguide”.  
David teaches that the waveguide is a planar waveguide.  It however does not teach explicitly that the grating coupler is etched into a layer of electron beam resist that is forming the planar waveguide.  Liu et al in the same field of endeavor teaches a grating structure that is formed into a layer of a photoresist material Zep 502, (please see Figure 5 and paragraph [0036]).  It would then have been obvious to one skilled in the art to apply the teachings of Liu et al to modify the diffractive grating coupler to form the grating in a layer of photoresist with the layer of photoresist being incorporated in the waveguide.  Although this reference does not teach explicitly that the grating coupler is etched into the layer of resist, this limitation is considered as product-by-process that does not differentiate the final product from the prior art, (please see MPEP 2173.05(p)).  
Claim 1 has been amended to include the phrase “the grating coupler is patterned to receive each color of multiple colors of radiation”.  David teaches that the grating coupler (202) is patterned to receive each color of multiple colors of optical radiation, (206, 207 please see Figure 7b).  
. 

Claims 2, 3, 10, 14-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over David, Deng et al and Liu et al as applied to claim 1 above, and further in view of the patent issued to Kamali et al (PN. 10,488,651).
The holographic chromatic planar optic display serves as the multicolor waveguide holographic image display taught by David in combination with the teachings of Deng et al and Liu et al as described in claim 1 above has met all the limitations of the claims.  
With regard to amended claims 2-3, Deng et al teaches that the metasurface hologram may be fabricated by electron-beam lithography, (please see page 22).  Liu et al teaches that the grating coupler may be formed in a layer of photoresist Zep 520 wherein in light of David, the layer may be forming the planar waveguide.  
These references however do not teach explicitly that the layer of electron beam resist, comprising ZEP 520A, is deposited on a dielectric cladding layer.  Kamali et al in the same field 
With regard to claim 10, Deng et al in light of Liu et and Kamali et al the metasurface hologram comprises a static etched grating in an electron beam resist deposited on the dielectric layer.  
With regard to claim 14-19, Deng et al in light of Liu et al and Kamali et al teaches that the metasurface hologram etched in the electron beam resist corresponds to a computer generated hologram (CGH) and the computer generated hologram comprises a two-dimensional binary holograms, (please see page 22 and Figures 5 and 8).  The two dimensional binary hologram comprises a two-dimensional sauce with a first etch depth corresponding to a first binary state and a second etch depth corresponding to a second binary state that the first binary state corresponds to a first etch depth is zero such that the first binary state corresponds to unetched material.  The second etch depth of the second binary state.  Although this reference does not teach explicitly that the second etch depth is approximately 60 nanometers, such modification is considered obvious matters of design choice to one skilled in the art since the depth is related to the wavelength of light that can be diffracted by the hologram.  With regard to claim 19, Kamali et al teaches that the electron beam resist has a thickness of about 300 nanometers, (please see column 6, lines 53-54).  
.  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over David, Deng et al, Liu et al and Kamali et al as applied to claims 1, 2, 60 and 106 above, and further in view of the patent issued to Domash et al (PN. 6,567,573).
The holographic chromatic planar optic display serves as the multicolor waveguide holographic image display taught by David in combination with the teachings of Deng et al, Liu et al and Kamali et al as described in claims 1-2 above has met all the limitations of the claims.  
With regard to claims 4-5 and 108-109, these references do not teach explicitly that the dielectric cladding layer is a silicon dioxide layer and the silicon dioxide layer is formed on a silicon substrate.  Domash et al in the same field of endeavor teaches that a typical waveguide may comprise silicon substrate with silicon dioxide layer as cladding layer formed on the substrate, (please see Figures 1A and 1B and column 12, lines 60-67).  It would then have been obvious to one skilled in the art to apply the teachings of Domash et al to make the waveguide comprises typical silicon substrate and silicon dioxide cladding layer.  

Claims 60 and 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to David (PN. 7,205,960) in view of the article “Metasurface optical holography” by Deng et al (Materials Today Physics 3 (2017) pages 16-32) and US patent application publication by Tervo et al (US 2019/0056691 A1).
Claim 60 has been amended to necessitate the new ground of rejection.  
David teaches that the multicolor waveguide holography system is comprised a planar waveguide (201, Figure 7b) to convey optical radiation and an in-plane optical radiation system to transmit optical radiation of each of the plurality of distinct colors (206 and 207) into the planar waveguide for propagation at a distinct spatial frequency and a holographic diffractive optical element (203) to decouple each color of the optical radiation conveyed by the planar waveguide, implicitly at the distinct spatial frequencies (with regard to amendment), for off-plane propagation to from a multicolor holographic image in free space, (please see column 15, lines 40-59).  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the holographic diffractive optical element is a metasurface hologram.  Deng et al in the same field of endeavor teaches a metasurface optical holographic element that may comprise wavelength multiplexed metasurface holograms that is suitable for full-color image display, (please see pages 8-12).  It would then have been obvious to one skilled in the art to apply the teachings of Deng et al to modify the holographic optic display system to use a metasurface hologram to decouple each color of the optical radiation to form the multicolor holographic image for the benefit of providing a holographic optical element with more flexibilities to control the viewing angle and more practical for the applications for a three dimensional displaying, (please see the abstract).   
Claim 60 has been amended to include the phrase “an in-plane optical radiation system etched into the planar waveguide such that the in-plane optical radiation system is coplanar with Tervo et al in the same field of endeavor teaches that grating couplers (301 and 303, Figure 3) may be formed into the planar waveguide such that the grating couplers is coplanar with the planar waveguide.  It would then have been obvious to one skilled in the art to apply the teachings of Tervo et al to modify the grating couplers of David to be formed into the planar waveguide to make the couplers be coplanar with the planar waveguide for the benefit of the planar waveguide and the in-plane optical radiation system be made with an art well-known coplanar design.  
With regard to claim 110, David teaches that the grating coupler (202, Figure 7b), is configured to couple a first color of optical radiation (206) into the planar waveguide that is incident on the grating coupler at a first angle and couple a second color of optical radiation (207) into the planar waveguide that is incident on the grating coupler at a second angle.  Although this reference only explicitly discloses optical radiations of a first wavelength or color and a second wavelength or color and does not explicitly to disclose to couple a third optical radiation with a third wavelength or color incident on the grating coupler, such modification is considered obvious to one skilled in the art since a typical full-color image display includes optical radiations of three primary colors (red, green and blue).  Such modification is considered obvious for the benefit of providing full color image display. 

Claims 106-107, 111-113 is/are rejected under 35 U.S.C. 103 as being unpatentable over David, Deng et al and Tervo et al as applied to claim 60 above, and further in view of the patent issued to Kamali et al (PN. 10,488,651).

With regard to claims 106-107, Deng et al teaches that the metasurface hologram may be fabricated by electron-beam lithography, (please see page 22), it however does not teach explicitly that a layer of electron beam resist, comprising ZEP520A, is deposited on a dielectric cladding layer.  Kamali et al in the same field of endeavor teaches patterned metasurface element is formed be e-beam lithography with a resist ZEP-520A formed on a dielectric layer, which may be identified as “clad layer”, (please see column 6, lines 44-61).  It would then have been obvious to one skilled in the art to apply the teachings of Kamali et al to utilize art well-known electron beam lithography resist such as ZEP-520A to fabricate the metasurface hologram for the benefit of using art available resist material.  
With regard to claim 111, Deng et al in light of Kamali et al the metasurface hologram comprises a static etched grating in an electron beam resist deposited on the dielectric layer.  
With regard to claims 112-113, Deng et al in light of Kamali et al teaches that the metasurface hologram etched in the electron beam resist corresponds to a computer generated hologram (CGH) and the computer generated hologram comprises a two-dimensional binary holograms, (please see page 22 and Figures 5 and 8).  The two dimensional binary hologram comprises a two-dimensional sauce with a first etch depth corresponding to a first binary state and a second etch depth corresponding to a second binary state that the first binary state corresponds to a first etch depth is zero such that the first binary state corresponds to unetched material.  The second etch depth of the second binary state.  Although this reference does not teach explicitly that the second etch depth is approximately 60 nanometers, such modification is .  

Claims 108-109 is/are rejected under 35 U.S.C. 103 as being unpatentable over David, Deng et al, Tervo et al and Kamali et al as applied to claims 60 and 106 above, and further in view of the patent issued to Domash et al (PN. 6,567,573).
The holographic chromatic planar optic display serves as the multicolor waveguide holographic image display taught by David in combination with the teachings of Deng et al, Tervo et al and Kamali et al as described in claims 60 and 106 above has met all the limitations of the claims.  
With regard to claims 108-109, these references do not teach explicitly that the dielectric cladding layer is a silicon dioxide layer and the silicon dioxide layer is formed on a silicon substrate.  Domash et al in the same field of endeavor teaches that a typical waveguide may comprise silicon substrate with silicon dioxide layer as cladding layer formed on the substrate, (please see Figures 1A and 1B and column 12, lines 60-67).  It would then have been obvious to one skilled in the art to apply the teachings of Domash et al to make the waveguide comprises typical silicon substrate and silicon dioxide cladding layer.  
Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872